Exhibit 10.1

FOURTEENTH AMENDMENT TO Loan AND SECURITY AGREEMENT AND WAIVER

THIS FOURTEENTH AMENDMENT TO Loan AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is made and entered into as of May 13, 2020, by and among INTRICON
CORPORATION, a Pennsylvania corporation (“IntriCon”), INTRICON, INC., a
Minnesota corporation (“Inc.”), HEARING HELP EXPRESS, INC., an Illinois
corporation (“HHE”, and, together with Inc., and IntriCon, the “Borrowers”, and,
each, individually, a “Borrower”), and CIBC BANK USA, an Illinois banking
corporation (the “Bank”).

RECITALS:

A.       The Borrowers and the Bank are parties to a certain Loan and Security
Agreement dated as of August 13, 2009, as amended by a First Amendment dated as
of March 12, 2010, as further amended by a Second Amendment dated as of August
12, 2011, as further amended by a Third Amendment dated as of March 1, 2012, as
further amended by a Fourth Amendment dated as of August 6, 2012, as further
amended by a Fifth Amendment dated December 21, 2012, as further amended by a
Sixth Amendment dated February 14, 2014, as further amended by a Seventh
Amendment dated March 31, 2015, as further amended by a Eighth Amendment dated
April 15, 2016, as further amended by a Ninth Amendment dated August 15, 2016,
as further amended by a Tenth Amendment dated March 9, 2017, as further amended
by a Eleventh Amendment dated December 15, 2017, as further amended by a Twelfth
Amendment dated July 23, 2018, and as further amended by a Thirteenth Amendment
dated as of April 17, 2019 (as so amended, the “Loan Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings given to
them in the Loan Agreement.

B.       The Borrowers have requested that the Bank (i) waive certain instances
of non-compliance with the Loan Agreement and (ii) amend certain provisions of
the Loan Agreement, and the Bank has agreed to so waive and so amend the Loan
Agreement upon the terms and subject to the conditions set forth in this
Amendment.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

Section 1.                   Waiver.

(a)                Pursuant to Section 10.3 of the Loan Agreement, the Borrowers
are not permitted to allow the Fixed Charge Coverage Ratio, determined as of the
end of each calendar quarter for the period of twelve consecutive calendar
months then-ended, to be less than 1.25 to 1.00. The Borrowers have informed the
Bank that the Fixed Charge Coverage Ratio for the twelve month period ended on
the last day of the calendar quarter ended March 31, 2020 was less than 1.25 to
1.00. Such instance of non-compliance constitutes an Event of Default under
Section 11.3 of the Loan Agreement (the “Existing Default”).

(b)                The Borrowers have requested that the Bank waive the Existing
Default, and, subject to the satisfaction of the conditions precedent set forth
in Section 3 hereof and the effectiveness of this Amendment, the Bank hereby so
waives the Existing Default. Except as expressly provided herein, all provisions
of the Loan Agreement and the other Loan Documents remain in full force and
effect. The foregoing waiver shall not apply to any other or subsequent failure
to comply with the sections identified above or any other provision of the Loan
Agreement or the other Loan Documents, and shall not give rise to any course of
dealing or course of performance with respect to any future requests.

 

 

 



Section 2.                   Amendments. Upon satisfaction of the conditions set
forth in Section 2 hereof, the Loan Agreement is hereby amended as follows:

 

(a)                The following defined terms appearing in Section 1.1 of the
Loan Agreement are hereby amended and restated in their entirety to read as
follows:

"LIBOR Rate" shall mean a per annum rate of interest equal to the greater of (a)
0% and (b) LIBOR for the relevant Interest Period, which LIBOR Rate shall remain
fixed during such Interest Period.

“Revolving Loan Commitment” shall mean Twelve Million and 00/100 Dollars
($12,000,000.00).

(b)                The following new Section 2.15 is hereby added to the Loan
Agreement in its proper order:

2.15       Effect of Benchmark Transition Event.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, Bank (without, except as specifically
provided in the two following sentences, any action or consent by any other
party to this Agreement) may amend this Agreement to replace the LIBOR Rate with
a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. (Chicago time) on the fifth
(5th) Business Day after Bank has posted such proposed amendment to Borrowing
Agent. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Borrowing Agent has delivered to Bank written notice
that Borrowers accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section titled “Effect of Benchmark Transition
Event” will occur prior to the applicable Benchmark Transition Start Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Bank will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. Bank will promptly
notify Borrowing Agent of (i) any occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, and its related Benchmark Replacement
Date and Benchmark Transition Start Date, (ii) the implementation of any
Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by Bank pursuant to this Section titled “Effect of Benchmark Transition Event,”
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section titled “Effect of Benchmark Transition Event.”

 

2

 



(d) Benchmark Unavailability Period. Upon Borrowing Agent’s receipt of notice of
the commencement of a Benchmark Unavailability Period, Borrowers will be deemed
to have converted any pending request for a LIBOR Loan, and any conversion to or
continuation of any LIBOR Loans to be made, converted or continued during any
Benchmark Unavailability Period into a request for a borrowing of or conversion
to Base Rate Loans.

(e) Certain Defined Terms. As used in this Section titled “Effect of Benchmark
Transition Event”:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Bank giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBOR Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Bank giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBOR Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that Bank decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by Bank in a manner substantially consistent with market practice (or,
if Bank decides that adoption of any portion of such market practice is not
administratively feasible or if Bank determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as Bank decides is reasonably necessary in connection with the
administration of this Agreement).

 

3

 



“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(1)a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBOR Rate,
a resolution authority with jurisdiction over the administrator for the LIBOR
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBOR Rate, which states that the administrator
of the LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently
or indefinitely, provided that, at the time of such statement or publication,
there is no successor administrator that will continue to provide the LIBOR
Rate; or

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate announcing that the LIBOR Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Bank by notice to
Borrowing Agent.

 

4

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with the
Section titled “Effect of Benchmark Transition Event” and (y) ending at the time
that a Benchmark Replacement has replaced the LIBOR Rate for all purposes
hereunder pursuant to the Section titled “Effect of Benchmark Transition Event.”

“Early Opt-in Election” means the occurrence of:

(1) a determination by Bank or (2) a notification by Borrowing Agent to Bank,
that U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in this Section titled
“Effect of Benchmark Transition Event,” are being executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace the
LIBOR Rate, and, in the case of clause (2) the agreement by Bank to amend this
Agreement as a result of such election.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

(c)                The table set forth in Section 10.2 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

Measurement Date Maximum Leverage Ratio June 30, 2017 4.75 to 1.00 September 30,
2017 3.00 to 1.00 December 31, 2017 and the last day of each calendar quarter
thereafter through March 31, 2020 2.50 to 1.00 September 30, 2020 and the last
day of each calendar quarter ending thereafter 2.50 to 1.00


 

 

5

 

 

(d)                The table set forth in Section 10.3 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

Measurement Date Minimum Fixed Charge Coverage Ratio June 30, 2017 1.05 to 1.00
September 30, 2017 1.25 to 1.00 December 31, 2017 and the last day of each
calendar quarter thereafter through March 31, 2020 1.25 to 1.00 September 30,
2020 and the last day of each calendar quarter ending thereafter 1.25 to 1.00


 

(e)            The following new Section 10.4 is hereby added to the Loan
Agreement in its proper order:

10.4           Liquidity. At all times until September 30, 2020, the Borrowers
shall maintain at least $15,000,000 of liquidity, calculated as the sum of (a)
cash on hand, plus (b) Cash Equivalent Investments, plus (c) the sum of (i)
Revolving Loan Availability minus (ii) Revolving Loans outstanding.

(f)              The second sentence of Section 13.3 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

Except as set forth in Section 2.15(b), no amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by the Bank, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

6

 

Section 3.                   Delivery of Documents. At or prior to the execution
of this Amendment, and as a condition precedent to the effectiveness of this
Amendment, the Borrowers shall have satisfied the following conditions and
delivered or caused to be delivered to the Bank the following documents each
dated such date and in form and substance satisfactory to the Bank and duly
executed by all appropriate parties:

(a)                This Amendment.

(b)                The Amended and Restated Revolving Note.

(c)                Execution and delivery of a copy of the resolutions of the
Board of Directors of each Borrower, duly adopted, which authorize the
execution, delivery and performance by such Borrower of this Amendment and the
other documents, instruments and agreements set forth in this Section 3
(collectively, the “Amendment Documents”), certified as true and accurate by the
Secretary of each Borrower, along with a certification by such Secretary (i)
certifying that there has been no amendment to the Articles of Incorporation or
Bylaws of such Borrower since true and accurate copies of the same were last
delivered and certified to Bank, and that said Articles of Incorporation and
Bylaws remain in full force and effect as of the date of this Amendment; and
(ii) identifying each officer of such Borrower authorized to execute this
Amendment, the other Amendment Documents and any other instrument or agreement
executed by such Borrower in connection with this Amendment, and certifying as
to specimens of such officer’s signature and such officer’s incumbency in such
offices as such officer holds.

(d)                An amendment fee paid to the Bank in the amount of $15,000,
which fee shall be non-refundable when paid and wholly earned when received.

(e)                Such other documents or instruments as the Bank may
reasonably require.

Section 4.                   Representations; No Default. Each Borrower
represents and warrants that: (a) the representation and warranties contained in
Section 7 of the Loan Agreement are true and correct in all material respects,
as though made on the date hereof, except to the extent such representation and
warranty, by its express terms, relates solely to a prior date, and except that
the representations and warranties contained in Section 7.26 of the Loan
Agreement shall be true and correct in all material respects, as though made on
the date of the financial statements most recently delivered to the Bank
pursuant to Section 8.8(a) of the Loan Agreement; (b) such Borrower has the
power and legal right and authority to enter into this Amendment and has duly
authorized the execution and delivery of this Amendment and other agreements and
documents executed and delivered by such Borrower in connection herewith; (c)
neither this Amendment nor the agreements contained herein contravene or
constitute an Unmatured Event of Default or Event of Default under the Loan
Agreement or a default under any other agreement, instrument or indenture to
which such Borrower is a party or a signatory, or any provision of such
Borrower’s Articles of Incorporation or Bylaws or, to the best of such
Borrower’s knowledge, any other agreement or requirement of law, or result in
the imposition of any lien or other encumbrance on any of its property under any
agreement binding on or applicable to such Borrower or any of its property
except, if any, in favor of the Bank; (d) no consent, approval or authorization
of or registration or declaration with any party, including but not limited to
any governmental authority, is required in connection with the execution and
delivery by the Borrower of this Amendment or other agreements and documents
executed and delivered by such Borrower in connection herewith or the
performance of obligations of such Borrower herein described, except for those
which such Borrower has obtained or provided and as to which such Borrower has
delivered certified copies of documents evidencing each such action to the Bank;
(e) no events have taken place and no circumstances exist at the date hereof
which would give such Borrower grounds to assert a defense, offset or
counterclaim to the obligations of such Borrower under the Loan Agreement or any
of the other Loan Documents; (f) there are no known claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys’ fees) of any kind, character or nature
whatsoever, fixed or contingent, which such Borrower may have or claim to have
against the Bank, which might arise out of or be connected with any act of
commission or omission of the Bank existing or occurring on or prior to the date
of this Amendment, including, without limitation, any claims, liabilities or
obligations arising with respect to the indebtedness evidenced by the Notes (as
defined in the Loan Agreement); and (g) after giving effect to this Amendment,
no Unmatured Event of Default or Event of Default has occurred and is continuing
under the Loan Agreement.

 

7

 



Section 5.                   Affirmation; Further References. The Bank and each
Borrower acknowledge and affirm that the Loan Agreement, as hereby amended, is
hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Loan Agreement (except as amended by this Amendment) and of
each of the other Loan Documents shall remain unmodified and in full force and
effect. All references in any document or instrument to the Loan Agreement are
hereby amended and shall refer to the Loan Agreement as amended by this
Amendment.

Section 6.                   Severability. Whenever possible, each provision of
this Amendment and any other statement, instrument or transaction contemplated
hereby or thereby or relating hereto or thereto shall be interpreted in such
manner as to be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

Section 7.                   Successors. This Amendment shall be binding upon
the Borrowers, the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrowers, the Bank and to the respective successors
and assigns of the Bank.

Section 8.                   Costs and Expenses. Each Borrower agrees to
reimburse the Bank, upon execution of this Amendment, for all reasonable
out-of-pocket expenses (including attorneys’ fees and legal expenses of counsel
for the Bank) incurred in connection with the Loan Agreement, including in
connection with the negotiation, preparation and execution of this Amendment and
all other documents negotiated, prepared and executed in connection with this
Amendment, and in enforcing the obligations of the Borrowers under this
Amendment, and to pay and save the Bank harmless from all liability for, any
stamp or other taxes which may be payable with respect to the execution or
delivery of this Amendment.

Section 9.                   Headings. The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.

Section 10.               Counterparts; Digital Copies. This Amendment may be
executed in several counterparts as deemed necessary or convenient, each of
which, when so executed, shall be deemed an original, provided that all such
counterparts shall be regarded as one and the same document, and any party to
this Amendment may execute any such agreement by executing a counterpart of such
agreement. A facsimile or digital copy (.pdf) of this signed Amendment shall be
deemed to be an original thereof.

 

8

 



Section 11.               Release of Rights and Claims. Each Borrower, for
itself and its successors and assigns, hereby releases, acquits, and forever
discharges Bank and its successors and assigns for any and all manner of
actions, suits, claims, charges, judgments, levies and executions occurring or
arising from the transactions entered into with Bank prior to entering into this
Amendment whether known or unknown, liquidated or unliquidated, fixed or
contingent, direct or indirect which such Borrower may have against Bank.

Section 12.               Governing Law. This Amendment shall be governed by the
internal laws of the State of Minnesota, without giving effect to conflict of
law principles thereof.

Section 13.               No Waiver. Except as expressly set forth in Section 1
hereof, nothing contained in this Amendment (or in any other agreement or
understanding between the parties) shall constitute a waiver of, or shall
otherwise diminish or impair, the Bank’s rights or remedies under the Loan
Agreement or any of the other Loan Documents, or under applicable law.

 

[Remainder of page intentionally blank; signature page follows]

 

9

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

BORROWERS:

INTRICON CORPORATION,

a Pennsylvania corporation

By: /s/ Scott Longval

Name: Scott Longval

Title: Chief Financial Officer

 

 

 

INTRICON, INC.,

a Minnesota corporation

By: /s/ Scott Longval

Name: Scott Longval

Title: Chief Financial Officer

 

 

HEARING HELP EXPRESS, INC.,

an Illinois corporation

By: /s/ Scott Longval

Name: Scott Longval

Title: CFO

 

 

 

 

 

[Signature page to Fourteenth Amendment to Loan and Security Agreement and
Waiver]

 

 

 

 

BANK:

CIBC BANK USA ,
an Illinois banking corporation

By: /s/ Leanne Manning

Name: Leanne Manning

Title: Managing Director

 

 

 

 

 

 

 

[Signature page to Fourteenth Amendment to Loan and Security Agreement and
Waiver]

 

 